Title: From John Adams to Timothy Pickering, 29 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 29th 1799

Last night I received your favor of the 22d. and rejoice to find you have received dispatches from Stevens and Maitland. If the British merchant vessels are to enter the ports of Cape Francoise & Port au Prince under a flagg of truce, and ours are not & if an agent from the British government is not admitted, while one from the United States is, this will render it more necessary for us to be particularly delicate and complaisant towards the English, & our consuls and merchants and mariners ought to have this duty carefully inculcated upon them. A good understanding with the English is of more importance to us, than the trade of St. Domingo, which I am afraid will be found to have been too highly estimated—I shall wait with some impatience for your further information, but I hope the trade will be opened without waiting for any further communication from me
